DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 02/09/2022 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Status of Claims
Claims 1-13 are currently pending in the application, of claims 9-13 are withdrawn from consideration.
Claims 1-8 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (U.S. Patent Application Publication 2011/0287341).
In reference to claim 1-2, Inoue teaches an interconnect (1) for a solid oxide fuel cell (paragraph [0068]) comprising:
a conductive substrate (i.e., ferrite stainless steel – which is known to be conductive) (paragraph [0002], [0071]); and
a ceramic protective layer provided on both sides of the conductive substrate (paragraph [0096]) comprising a spinel structure oxide (paragraph [0081]) represented by a formula AB2O4 (paragraph [0085]) where A is Ni and B is Co (i.e., NiCo2O4) (paragraph [0089], [0094]), and a ratio of an atomic percentage of Co to an atomic percentage of Ni is 2 (i.e., NiCo2O4 comprises one atom of Ni, two atoms of Co and 4 atoms of O for a total of 7 atoms in the molecule. 1/7 = 14% for Ni while 2/7 = 28% for Co therefore, 28%/14% = 2). 
In reference to claim 3-4, Inoue teaches the ceramic protective layer comprises NiCo2O4 (paragraph [0089], [0094]) which reads on the claimed formula. For instance, when a=1 and b=2 the result is a composition with a formula of NiCo2O4.
In reference to claim 5, Inoue teaches the ceramic protective layer further comprises Co3O4 (paragraph [0095]).
In reference to claim 6, Inoue teaches the conductive substrate is a ferritic stainless steel (FSS) (paragraph [0071]).
In reference to claim 8, Inoue teaches the ceramic protective layer as described above in claim 1. The particulars of the specific resistance is not explicitly articulated however, since the composition of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U.S. Patent Application Publication 2011/0287341).
In reference to claim 7, Inoue teaches the ceramic protective layer having a thickness of 0.1µm to 100µm (paragraph [0025]). It is noted that Inoue differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Inoue overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tietz et al. (U.S. Patent Application Publication 2006/0099442).
Park et al. (U.S. Patent Application Publication 2019/0224650).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723